                                                                                                                     Print Form




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA


IDwight Larry Bradford,
                    Plaintiff( s)
           vs.                                      No.11:17-cv-1601-LJO-SKO

lsherman, et al.,                                   REQUEST FOR AUTHORITY TO INCUR
                                                    COSTS (APPOINTED COUNSEL) AND
                    Defendants.                     REQUEST FOR PAYMENT
 - - - - - - - - - - -I

                 REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES
  Complete this form and return it to the court (with two copies) for approval prior to incurring the
  cost for which reimbursement is requested.



  I, lcaroline M. Lutz                                         , attorney for plaintiff(s), declare as follows:


            ===--=-=-....:....::.i:.:..:===-===C>.=..l'-'i"'-'n'-t;:.:;.h=-=is action on !April 23, 2019               ' by the
 Honorable Sheila K. Oberto                                                   , United States District Judge/Magistrate Judge.
 I believe that the following course of action is reasonably necessary to the prosecution of this
 action:
    1. Reimbursement for Mileage in the amount of $180.96 on 07/24/2019: Plaintiffs counsel traveled to Mule
    Creek State Prison for an in-person meeting with Mr. Bradford. Pursuant to General Order 558, section 4.A.S)i.,
    reimbursement for travel in a privately-owned vehicle may be allowed at the federal rate.


    2. Reimbursement for Mileage in the amount of $12.06 on 10/17/2019: Plaintiffs counsel traveled to the U.S.
    Eastern District Court (Fresno) to participate in a court-ordered settlement conference. Pursuant to General
    Order 558, section 4.A.5)i., reimbursement for travel in a privately-owned vehicle may be allowed at the federal
    ~                                                                                                                      a
   Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
   documentation. Without such documentation, counsel will not be reimbursed.




 I have made reasonable inquiry and believe that the cost of this course of action will not exceed
 the amount of$ j193.02

  I therefore request that this court authorize the expenditure in an amount not to exceed that stated
  above for the completion of this contemplated course of action.
      REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

                                            Case Number: j1:17-cv-1601-UO-SKO


The following payments of costs have been heretofore approved in this matter:
     Amount                                                                                Amount
    Approved                                   Purpose                                      Paid
I               INo previous requests have been submitted.                            I
I               I
I               I                                                                     I
I               I                                                                     I
I               I                                                                     I
I               I                                                                     I
I declare under penalty of perjury that the foregoing is true and correct.


Signed this j13th     day of   loecember          , 20    F ,at    jFresno                , California.




The above expenditure is        /       Approved                      Denied
Or,

- - - -Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule - - -, on     _________                    ___,   at   ____    _,      .M. in Courtroom
Number
         - --



                                                           United States District Judge/Magistrate Judge
